—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered July 20, 1998, convicting him of sexual abuse in the first degree (six counts), sexual abuse in the second degree (three counts), sexual abuse in the third degree, sodomy in the first degree (five counts), sodomy in the second degree (two counts), sodomy in the third degree (three counts), use of a child in a sexual performance (four counts), unlawful imprisonment in the second degree (two counts), rape in the third degree, and endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s knowing, voluntary, and intelligent waiver of his right to appeal encompasses the double jeopardy claim he raises on appeal (see, People v Muniz, 91 NY2d 570). Altman, J. P., Goldstein, McGinity and Cozier, JJ., concur.